 1                           UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEVADA
 2
      UNITED STATES OF AMERICA,                    Case No.: 2:18-mj-00867-GWF
 3
            Plaintiff,
 4                                                 ORDER
      vs.
 5
      TAELER MYLOTT,
 6
            Defendant.
 7

 8

 9          Based on the pending Stipulation of counsel, and good cause appearing, the
10   Preliminary Hearing currently scheduled for December 23, 2019, is vacated, and continued
11   to February 21, 2020, at 4:00 p.m. in Courtroom 3C.
12                                            IT IS SO ORDERED
13                                           ______________________________________
                                             THE HONORABLE ELAYNA YOUCHAH
14
                                             UNITED STATES MAGISTRATE JUDGE
15
                                             DATED:________________________
                                                    December 20, 2019
16

17

18

19

20

21

22

23

24
                                             3
